Citation Nr: 0302951	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  01-01 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to restoration of a 60 percent rating for 
bronchial asthma, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945 and from February 1951 to August 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an RO decision which reduced the rating for 
bronchial asthma from 60 percent to 30 percent.  A March 2000 
RO decision proposed the rating reduction.  The veteran 
testified at an RO hearing in June 2000.  In an August 2000 
decision, the RO finalized the proposed rating reduction.  
The veteran appeals for restoration of a 60 percent rating 
for bronchial asthma.


FINDINGS OF FACT

The veteran's service-connected bronchial asthma was rated 60 
percent disabling from 1996 until 2000, when the RO reduced 
the rating to 30 percent.  Since the time of the 60 percent 
rating, there has been improvement in the condition.  The 
brochial asthma is now manifested by no more than FEV-1 of 56 
to 70 percent of that predicted; or FEV-1/FVC of 56 to 70 
percent; or daily inhalational or oral bronchodilator 
therapy; or inhalational anti-inflammatory medication.


CONCLUSION OF LAW

The rating for bronchial asthma was properly reduced from 60 
percent to 30 percent, and the criteria for restoration of a 
60 percent rating have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 3.344, 4.97, 
Diagnostic Code 6602 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from March 1943 to November 
1945 and from February 1951 to August 1968.  During service, 
he began experiencing recurrent asthma attacks with 
increasing frequency.  The service records also refer to 
emphysema and chronic obstructive pulmonary disease (COPD).

After separation from service, service connection was 
established for bronchial asthma, with a 10 percent rating in 
effect from September 1968 through July 1996.  

A November 1996 VA respiratory examination report noted 
periodic acute asthma attacks, averaging one acute attack 
every 2 weeks.  He complained of difficulty breathing and of 
wheezing; he could not sleep at night because of respiratory 
difficulty.  On examination, he was in slight respiratory 
distress, but wheezing, rales, or rhonchi were not heard in 
the lungs.  Only pre-bronchodilator findings were available 
on pulmonary function testing: the FEV-1 was 52 percent, and 
the FEV-1/FVC was 51 percent.  He performed all vital 
capacity maneuvers adequately; the reduced FEV-1 suggested 
moderate to severe obstructive ventilatory impairment.  X-
rays showed no acute disease.  

On VA examination in January 1997, he reported having had no 
serious attacks since 1981.  The condition would come and go, 
and he would develop asthma attacks when not using 
medication.  He reported being able to climb one flight of 
stairs without problem and being able to walk around the 
block at a slow pace.  Examination showed no shortness of 
breath.  Breath sound was fairly audible.  No rales were 
found.  There was no cough.  Pre-bronchodilator pulmonary 
function testing showed FEV-1 of 66 percent and FEV-1/FVC of 
57 percent; post-bronchodilator findings were FEV-1 of 64 
percent and FEV-1/FVC of 55 percent.  Moderate obstructive 
ventilatory impairment was suggested; there had been an 
increase in pulmonary function since the last examination in 
November 1996, including a 20 percent increase in FEV-1.  

In February 1997, the RO increased to 60 percent the rating 
for bronchial asthma, effective from August 1996.  This was 
based on new rating criteria.

Recent VA medical records have been obtained for various 
conditions, including ongoing bronchial asthma and COPD.  
Generally, the veteran reported a worsening of symptoms.

The veteran sought VA treatment in April 1997 and November 
1997 for exacerbations of asthma; his condition improved with 
nebulizers, but he was interested in starting different 
medical therapy.  Through 1998, he continued to report 
progressively worsening symptoms.  In November 1998, he 
reported significant symptoms during the day and nocturnal 
symptoms twice per week, with seasonal variations that were 
worse in the spring.  When seen in January 1999 for reported 
midsternal chest pressure, he described raking leaves and 
shoveling snow without any chest pain.  In May 1999, he 
reported asthma symptoms having worsened lately, requiring 
more use of inhalers, but always relieved by medication; the 
condition was exacerbated by colognes and mowing the lawn.  
He indicated that he could walk several blocks in the 
afternoon without  difficulty.  He complained of congestion 
with post-nasal drip in July 1999.  He said his breathing was 
still poor, he would wake up twice per night because of 
breathing, and he could now walk only 2 blocks.  Pulmonary 
function tests showed mild obstruction.  In October 1999, he 
reported worsening symptoms; but a progress notes show that 
the last pulmonary function tests were "not bad."  
According to a January 2000 VA treatment record, reported 
shortness of breath was most likely due to COPD and asthma.  

The veteran filed a claim for an increased rating for 
bronchial asthma in January 2000, stating that the condition 
had worsened. 

On VA respiratory examination in February 2000, he reported 
using multiple inhalers and a nebulizer; he described having 
shortness of breath with exertion, but he had not had an 
asthmatic attack requiring hospitalization in 10 years.  He 
also denied any periods of incapacitation because of the new 
regimen of oral inhalers and the nebulizer at home.  
Examination showed no cor pulmonale or pulmonary 
hypertension.  The lungs had fine inspiratory wheezing 
throughout, but no rales or rhonchi were present.  He was not 
in respiratory distress.  X-rays showed moderate findings of 
COPD.  Pulmonary function testing revealed an FEV-1 of 80 
percent and FEV-1/FVC of 63 percent after medication; before 
medication, the measured FEV-1 was 65 percent, and the FEV-
1/FVC was 59 percent.  The findings suggested moderate 
obstructive ventilatory impairment.  There was a significant 
increase in FEV-1 or FVC post-bronchodilators, but there had 
not been any significant change in the pulmonary function 
tests since the last examination.  

By February 2000, the veteran denied all complaints while 
noting shortness of breath, relieved by regular use of 
nebulizers.  The condition was stable in April 2000.  

A March 2000 RO decision proposed to reduce the asthma rating 
to 30 percent. 

The veteran testified at an RO hearing in June 2000.  He 
claimed that he had 10 asthma attacks in the last 3 months, 
without hospitalization.  He said the attacks lasted 2 to 3 
hours, while one made him stay in bed for 2 days.  He 
indicated that he was using several inhalers as well as a 
nebulizer numerous times daily; the medications provided 
relief.  He stated that the date of a VA examination that 
served as the basis for the proposed rating reduction, he had 
taken the medication, which had afforded relief.  He said he 
had frequent periods of shortness of breath.  He stated that 
his medications had increased since his last VA examination.  

An August 2000 RO decision reduced the rating for bronchial 
asthma from 60 percent to 30 percent, effective November 
2000.





II.  Analysis

Through discussions in correspondence, the proposed rating 
reduction, the rating decision effectuating the proposal, and 
the statement of the case, the RO has informed the veteran of 
the evidence necessary to substantiate his claim for 
restoration of the 60 percent rating for bronchial asthma.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent records 
have been obtained.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Rating reductions are governed by the procedures in 38 C.F.R. 
§ 3.105(e).  Notice of a proposed reduction is to be provided 
to the veteran and he is to be given the opportunity to 
submit evidence as to why the reduction should not be made.  
VA has fully complied with the procedural requirements 
regarding rating reductions.  

The 60 percent rating was in effect from 1996 to 2000, that 
is, less than 5 years.  Thus, various provisions of 38 C.F.R. 
§ 3.344, pertaining to stabilization of disability ratings, 
do not apply; reexamination disclosing improvement will 
warrant a rating reduction.  38 C.F.R. § 3.344(c); Brown v. 
Brown, 5 Vet. App. 413 (1993).

The prior 60 percent rating for bronchial asthma was assigned 
under rating criteria which became effective in October 1996, 
and those same rating criteria are still in effect.

Bronchial asthma is rated 30 percent for FEV-1 of 56 to 70 
percent of that predicted; or FEV-1/FVC of 56 to 70 percent; 
or daily inhalational or oral bronchodilator therapy; or 
inhalational anti-inflammatory medication.  For a 60 percent 
rating there must be FEV-1 of 40 to 55 percent predicted; or 
FEV-1/FVC of 40 to 55 percent; or at least monthly visits to 
a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2002).

The February 2000 VA examination definitely shows that the 
relevant pulmonary function test results are within the range 
for a 30 percent rating, and not the range for a 60 percent 
rating.  At this examination, post-bronchodilator FEV-1 was 
80 percent, and FEV-1/FVC was 63 percent; while pre-
bronchodilator FEV-1 was 65 percent, and FEV-1/FVC was 59 
percent.  There was a finding of moderate obstructive 
ventilatory impairment.  This examination and other recent 
medical records demonstrate improvement in bronchial asthma.  

In addition, the veteran's bronchial asthma does not warrant 
a 60 percent rating under other criteria of Code 6602.  While 
he is being followed at the VA clinic for asthma with 
occasional exacerbations, visits to a doctor occur less than 
monthly for that condition alone, and he has not been 
hospitalized for asthma for many years.  Because of asthma, 
he takes several inhalers and uses a nebulizer several times 
daily, and these medications do provide relief.  These 
medications are not the kind contemplated by the regulation 
for a 60 percent rating; that is, intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  The veteran contends that his inhalers are 
technically "parenteral."  However, this argument is 
incongruous with the regulatory structure, which already 
contemplates the use of inhalers and bronchodilator therapy 
on a daily basis in the 30 percent rating.  Systemic (oral or 
parenteral) corticosteroids used at least 3 times annually 
differ from the daily inhalers now being used by the veteran.

In sum, the evidence demonstrates there has been improvement 
in the veteran's bronchial asthma, and the condition is now 
no more than 30 percent disabling under Code 6602.  As the 
preponderance of the evidence is against the claim for 
restoration of a 60 percent rating for bronchial asthma, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).





ORDER

Restoration of a 60 percent rating for bronchial asthma is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

